JUDGMENT

PER CURIAM.
This appeal was considered on the record from the United States District Court for the District of Columbia and on the briefs filed by the parties. It is
ORDERED AND ADJUDGED that the district court’s order filed November 5, 2001, be affirmed. Appellant argues that the district court’s reliance on the doctrine of res judicata was inappropriate because the complaint in Hall v. Clinton, No. 99-694-A (E.D.Va. Dec. 3, 1999), was dismissed in part on jurisdictional grounds. Because appellant asserts this argument for the first time on appeal, however, the court need not consider it. See Hall v. Clinton, 285 F.3d 74, 83 n. 9 (D.C.Cir.2002) (citing District of Columbia v. Air Florida, Inc., 750 F.2d 1077, 1084 (D.C.Cir.1984)). There do not appear exceptional circumstances warranting a departure from the policy of not considering an issue raised for the first time on appeal. See National Ass’n of Mfrs. v. Department of Labor, 159 F.3d 597, 605-06 (D.C.Cir.1998) (court of appeals has some discretion to consider new arguments on appeal, but should not do so in absence of “exceptional circumstances” “to achieve a just resolution”) (citing Singleton v. Wulff 428 U.S. 106, 121, 96 S.Ct. 2868, 49 L.Ed.2d 826 (1976)). Because appellant has failed to make any other argument in support of her appeal, there is no basis for overturning the district court’s decision.
Pursuant to D.C. Circuit Rule 36, this disposition will not be published. The Clerk is directed to withhold issuance of the mandate herein until seven days after *635resolution of any timely petition for rehearing or petition for rehearing en banc. See Fed. R.App. P. 41(b); D.C.Cir. Rule 41.